Exhibit 10.4.a.1

SECOND AMENDMENT
OF
FMC CORPORATION EMPLOYEES' RETIREMENT PROGRAM
PART I SALARIED AND NONUNION HOURLY EMPLOYEES' RETIREMENT PLAN
(As Amended and Restated Effective January 1, 1999)

          WHEREAS, FMC Corporation (the "Company") maintains the FMC Corporation
Employees' Retirement Program Part I Salaried and Nonunion Hourly Employees'
Retirement Plan (the "Plan"); and

          WHEREAS, amendment of the Plan is now considered desirable;

          NOW, THEREFORE, by virtue and in exercise of the powers reserved to
the Company under Section 11.1 Plan Amendment or Termination of the Plan, and
pursuant to authority delegated to the undersigned officer of the Company by
resolution of its Board of Directors, the Plan is hereby amended, effective as
of the dates specified below, in the following respects:

          1.     Effective January 1, 1999, the Plan is hereby amended for
purposes of clarification in Article I by deleting the definition Earnings is
deleted in its entirety, and inserting the following in lieu thereof:

          "Earnings means the total compensation paid by the Company or a
Participating Employer to an Eligible Employee for each Plan Year that is
currently includible in gross income for federal income tax purposes:

(a)       including: overtime, administrative and discretionary bonuses
(including, gainsharing bonuses, performance related bonuses and, effective May
1, 2000, completion bonuses (except as provided below); sales incentive bonuses;
earned but unused vacation, back pay, sick pay (other than a cash payment of
unused sick days) and state disability benefits; plus the Employee's Pre-Tax
Contributions and amounts contributed to a plan described in Code Section 125 or
132; and the incentive compensation (including management incentive bonuses
which may be paid in cash and restricted stock and local incentive bonuses)
earned during the Plan Year;

 

(b)       but excluding: hiring bonuses; referral bonuses; stay bonuses;
retention bonuses; awards (including safety awards, "Gutbuster" awards and other
similar awards); .

      amounts received as deferred compensation; disability payments from
insurance or the Long-Term Disability Plan for Employees of FMC Corporation
(other than state disability benefits); workers' compensation benefits; flexible
credits (i.e., wellness awards and payments for opting out of benefit coverage);
expatriate premiums (including completion of expatriate assignment bonuses);
grievance or settlement pay; severance pay; incentives for reduction in force;
accrued (but not earned) vacation; other special payments such as
reimbursements, relocation or moving expense allowances; stock options or other
stock-based compensation (except as provided above); any gross-up paid by a
Participating Employer; other distributions that receive special tax benefits;
any amounts paid by a Participating Employer to cover an Employee's FICA tax
obligation as to amounts deferred or accrued under any nonqualified retirement
plan of a Participating Employer; and, effective May 1, 2000, pay in lieu of
notice

          The annual amount of Compensation taken into account for a Participant
must not exceed $160,000 (as adjusted by Internal Revenue Service for
cost-of-living increases in accordance with Code Section 401(a)(17)(B)).

          A Participant's Compensation will be conclusively determined according
to the Company's records."

          2.     Effective January 1, 1999, in Article I, the definition Period
of Service is amended for purposes of clarification by deleting the second
sentence thereof in its entirety and inserting the following in lieu thereof:

          "Notwithstanding the foregoing, if an Employee incurs a One-Year
Period of Severance at a time when he or she has no vested interest under the
Plan and the Employee does not perform an Hour of Service within 5 years after
the beginning of the One-Year Period of Severance, the Period of Vesting Service
prior to such One-Year Period of Severance shall not be aggregated."

          3.     Effective January 1, 1999, Section 4.1 Amount of Termination
Benefit is hereby amended to correct a scrivener's error by changing the term
"Years of Credited Service" to the term "Years of Vesting Service" in each place
it appears in Section 4.2(c)(i) and 4.2(c)(ii).

          4.     Effective January 1, 1999, Supplement 1 - Specialty Chemicals
Division, Livonia, Michigan is hereby amended by deleting the title of the
Supplement in its entirety and inserting the following in lieu thereof:



          Specialty Chemicals Division, Livonia, Michigan and South Charleston,
West Virginia; and by adding the words "or South Charleston, West Virginia"
immediately after the words "Livonia, Michigan" in the first sentence of the
text thereof; and by deleting the words "Sun Cleaner" in all places where they
appear, and inserting the words "Sun Cleanser" in lieu thereof for clarification
purposes.

          5.     Effective January 1, 1999, the text of Supplement 2 - Marine
Colloids Division is hereby deleted in its entirety to correct a scrivener's
error.

          IN WITNESS WHEREOF, the Company has caused this amendment to be
executed by a duly authorized representative this 19th day of September, 2000.

  FMC CORPORATION       By:   /s/ Stephen F. Gates

--------------------------------------------------------------------------------

   

Member, Employee Welfare Benefits Plan Committe

